DETAILED ACTION
In response to communication filed on 4/5/2022.
Claims 1-11,13-26, and 28-33 are pending.
Claims 1-11,13-26, and 28-33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 4/5/2022. Claims 1,3,5,6,9-11,13,14,16,24, and 25 were amended, claims 12,26 and 27 were canceled, claims 31-33 were added and claims 1-11,13-26, and 28-33 remain pending.

Amendment to claims 5 and 13 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11,13-16,18,19,21-24, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al. (US Pub. 2010/0296389)(K1 hereafter) in view of Yi et al. (US Pub. 2020/0396760)(Y1 hereafter).

Regarding claims 1 and 16, K1 teaches an apparatus configured for wireless communication [refer Fig. 3; 300], the apparatus comprising: 
at least one processor [refer Fig. 3; 306]; and 
a memory coupled to the at least one processor [refer Fig. 3; 308], the at least one processor is configured: 
to monitor, by a user equipment (UE) [refer Fig. 3; 120], a first component carrier (CC) of a plurality of CCs for a first channel (i.e. control channel)(UE monitors channel quality on each component carrier that includes anchor component carriers for control channel information)[paragraph 0088]; 
to determine, by the UE during monitoring, one or more channel measurements (i.e. quality metrics) for a set of candidate CCs of the plurality of CCs (carrier quality information can include quality metrics relative to the plurality of component carriers that identifies component carriers having reliable channel conditions)[paragraph 0088]; 
to determine, by the UE based on a determination at the UE, whether to include carrier selection data (i.e. carrier quality information identifying component carriers with reliable conditions) in an uplink transmission (i.e. uplink control information that includes a scheduling request)[paragraph 0088], the carrier selection data based on one or more channel measurements (a list of carrier IDs associated with component carriers with reliable channel conditions determined by carrier quality information can be included in a scheduling request)[paragraph 0089]; and 
to transmit, by the UE, the carrier selection data in the uplink transmission (the carrier quality information that is generated is included in uplink control information)[paragraph 0088].  
However, K1 fails to disclose the uplink transmission comprises an acknowledgement or a MAC-CE.
Y1 discloses that uplink control information can comprise of an acknowledgement/negative acknowledgement, and/or scheduling requests [paragraph 0275].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for uplink control information that contains a list of carrier IDs determined by carrier quality information that are included in scheduling requests in uplink control information [refer K1; paragraph 0089] to incorporate the use of acknowledgements within uplink control information as taught by Y1.  One would be motivated to do so to provide efficient control information signaling [refer Y1; paragraph 0004].

Regarding claim 2, K1 teaches the first channel includes a Physical Downlink Shared Channel (PDSCH), a Physical Downlink Control Channel (PDCCH), or both [paragraph 0048].  

Regarding claims 3 and 11, K1 fails to disclose the uplink transmission comprises the acknowledgement for a Physical Downlink Shared Channel (PDSCH).  
Y1 discloses that uplink control information can comprise of an acknowledgement/negative acknowledgement, and/or scheduling requests [paragraph 0275], the wireless device receives one or more downlink data packets on one or more PDSCH scheduled by PDCCHs [paragraph 0288].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for a UE that receives downlink on carriers that can include a PDSCH [refer K1; paragraph 0046] to incorporate the use of acknowledgements within uplink control information as taught by Y1.  One would be motivated to do so to provide efficient control information signaling [refer Y1; paragraph 0004].

Regarding claim 4, K1 teaches the uplink transmission includes a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), or both [paragraph 0050].  

Regarding claim 5, K1 teaches the determination at the UE includes a determination that a reception failure for the first channel occurred (i.e. identification of a radio link failure)[paragraph 0051], that the channel quality of the first CC is below a certain threshold, or both (a connection can be disrupted or lost resulting in link failure, for example a channel quality can drop below a predetermined threshold that is established)[paragraph 0050].  

Regarding claims 6 and 14, K1 fails to disclose transmitting, by the UE, a negative acknowledgment (NACK) or using discontinuous transmission (DTX) in the uplink transmission, wherein the reception failure is indicated by the NACK or the use of DTX in the uplink transmission.  
Y1 discloses that uplink control information can comprise of an acknowledgement/negative acknowledgement, and/or scheduling requests [paragraph 0275], the wireless device receives one or more downlink data packets on one or more PDSCH scheduled by PDCCHs [paragraph 0288].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for identification of a radio link failure [refer K1; paragraph 0051] to incorporate the use of negative acknowledgements within uplink control information as taught by Y1.  One would be motivated to do so to provide efficient control information signaling [refer Y1; paragraph 0004].

Regarding claim 7, K1 teaches the channel quality includes signal-to-noise- plus-interference ratio (SINR), (channel quality can be signal to noise ratio, interference level or similar metrics)[paragraph 0050].  

Regarding claim 8, K1 teaches the channel measurements include signal-to- noise-plus-interference ratio (SINR) (channel quality can be signal to noise ratio, interference level or similar metrics [paragraph 0050], the UE measures a channel quality on a set of carriers to ascertain an SNR [paragraph 0058]).  

Regarding claims 9 and 24, K1 teaches an apparatus configured for wireless communication [refer Fig. 3; 300], the apparatus comprising: 
at least one processor [refer Fig. 3; 306]; and 
a memory coupled to the at least one processor [refer Fig. 3; 308], the at least one processor is configured: 
to transmit, by a base station [refer Fig. 3; 110], a first transmission (i.e. control information) via a first component carrier (CC) of a plurality of CCs for a first channel (i.e. control channel)[paragraph 0083]; and 
to receive, by the base station from a UE operating in a UE aided carrier selection mode (i.e. operation)(a UE monitors component carriers and sends channel quality information identifying component carriers with reliable conditions to a base station)[paragraph 0088], carrier selection data (i.e. carrier quality information identifying component carriers with reliable conditions) in an uplink transmission (i.e. uplink control information that includes a scheduling request)[paragraph 0088], the carrier selection data corresponding to the first transmission (a UE can fail to receive control information and a different anchor carrier can be a carrier specified by the UE in control signaling such as a scheduling request [paragraph 0083], the UE monitors control channel quality on each carrier and sends a scheduling request indicating which anchor carriers have reliable channel quality [paragraph 0084]).  
However, K1 fails to disclose the uplink transmission comprises an acknowledgement or a MAC-CE.
Y1 discloses that uplink control information can comprise of an acknowledgement/negative acknowledgement, and/or scheduling requests [paragraph 0275].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for uplink control information that contains a list of carrier IDs determined by carrier quality information that are included in scheduling requests in uplink control information [refer K1; paragraph 0089] to incorporate the use of acknowledgements within uplink control information as taught by Y1.  One would be motivated to do so to provide efficient control information signaling [refer Y1; paragraph 0004].

Regarding claim 10, K1 teaches the first channel includes a Physical Downlink Shared Channel (PDSCH), a Physical Downlink Control Channel (PDCCH), or both [paragraph 0048], and the uplink transmission includes a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), or both [paragraph 0050].  

Regarding claim 13, K1 teaches a UE determines one or more channel measurements for a set of candidate CCs of the plurality of CCs [paragraph 0088]; 
the carrier selection data based on the one or more channel measurements (carrier quality information identifies component carriers having reliable channel conditions and is incorporated in control signaling such as a scheduling request)[paragraph 0088]; and 
a UE determines whether to include carrier selection data in the uplink transmission based on a UE determination, the UE determination includes a reception failure for the first channel (i.e. identification of a radio link failure)[paragraph 0051], the channel quality of the first CC is below a certain threshold, or both (a connection can be disrupted or lost resulting in link failure, for example a channel quality can drop below a predetermined threshold that is established)[paragraph 0050].  

Regarding claim 15, K1 teaches the channel quality includes signal-to-noise- plus-interference ratio (SINR) (channel quality can be signal to noise ratio, interference level or similar metrics)[paragraph 0050], and the channel measurements include signal-to-noise-plus-interference ratio (SINR)(channel quality can be signal to noise ratio, interference level or similar metrics [paragraph 0050], the UE measures a channel quality on a set of carriers to ascertain an SNR [paragraph 0058]).

Regarding claims 18 and 26, K1 teaches the carrier selection data includes an indication of one or more preferred CC indices (i.e. identifier or index specifying a preferred anchor component carrier)[paragraph 0059].  

Regarding claim 19, K1 teaches the carrier selection data includes an indication of a preferred CC type (i.e. preferred anchor carrier not experiences loss of channel quality)[paragraph 0059], the preferred CC types includes both a downlink and uplink CC (the preferred component carrier on which control information should be transmitted by the eNB)[paragraph 0085].  

Regarding claims 21 and 29, K1 teaches the carrier selection data includes information on quality of a CC [paragraph 0088].

Regarding claim 22, K1 teaches the carrier selection data is used by a network entity to determine the set of CCs for a next transmission for the UE [paragraph 0091], and the next transmission comprises a downlink transmission (i.e. control information on an identified anchor carrier)[paragraph 0091].  

Regarding claim 23, K1 teaches the set of candidate CCs include the first CC [paragraph 0088].  

Regarding claim 30, K1 teaches the carrier selection data is used by the base station to determine a set of CCs for a next transmission for the UE [paragraph 0091], and the next transmission comprises a downlink transmission (i.e. control information on an identified anchor carrier)[paragraph 0091], and the set of candidate CCs includes the first CC [paragraph 0088].

Regarding claim 31, K1 teaches the determination at the UE includes a determination that a reception failure for the first channel occurred (i.e. identification of a radio link failure)[paragraph 0051].  

Regarding claim 32, K1 teaches that a reception failure for the first channel occurred (i.e. identification of a radio link failure)[paragraph 0051].  
However K1 fails to disclose the acknowledgement or the MAC-CE indicate that a reception failure for the first channel occurred.
Y1 discloses that uplink control information can comprise of an acknowledgement/negative acknowledgement, and/or scheduling requests [paragraph 0275], the wireless device receives one or more downlink data packets on one or more PDSCH scheduled by PDCCHs [paragraph 0288].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for identification of a radio link failure [refer K1; paragraph 0051] to incorporate the use of negative acknowledgements within uplink control information as taught by Y1.  One would be motivated to do so to provide efficient control information signaling [refer Y1; paragraph 0004].

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Y1, as applied to claims 16 and 24, in further view of Ericsson et al. (WO 2010/088930)(E1 hereafter).

Regarding claims 17 and 25, K1 fails to disclose the carrier selection data includes an indication of a preferred frequency range, a preferred frequency band, or both.  
	E1 discloses that a mobile terminal can have a priority list of candidate carriers of a priority order and are determined based on transmission characteristics, such as frequency band, bandwidth and antenna configuration [page 4; lines 24-33].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of priority candidate carriers that are based upon a transmission characteristic that includes a frequency band and bandwidth (i.e. frequency range) as taught by E1.  One would be motivated to do so to provide the use of efficient selection and/or reselection of an anchor component carrier [refer E1; page 3; lines 29-30].

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Y1, as applied to claims 16 and 24, in further view of Kumar et al. (US Pub. 2019/0098601)(K2 hereafter).

Regarding claims 20 and 28, K1 fails to disclose the carrier selection data includes a request to suspend or resume scheduling on a particular CC, frequency band, or frequency range.  
	K2 discloses that a UE can identify a set of candidate carriers and select a tune away carrier based on timing information to control wireless communications to tune away from the tune away carrier to suspend downlink reception or uplink data transmission [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate identification of a tune away carrier to suspend downlink and uplink transmission on that particular carrier as taught by K2.  One would be motivated to do so to provide a mitigation of disruption of wireless data communications [refer K2; paragraph 0056].


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Y1, as applied to claim 1, in further view of Heo et al. (US Pub. 2011/0310986)(H1 hereafter).

Regarding claim 33, K1 fails to disclose the uplink transmission comprises the MAC-CE.
	H1 discloses that a UE may transmit MAC CEs on an uplink channel to communicate control signaling to the base station [paragraph 0023].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of MAC-CE for uplink transmissions from a UE to communicate control signaling as taught by H1.  One would be motivated to do so to provide the use of a known element in the field of endeavor to convey information to yield predictable results with regards to uplink communications.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 4/5/2022, with respect to the rejection claim 3  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the teachings of Yi et al. (US Pub. 2020/0396760) to address the limitation of the uplink transmission comprising an acknowledgement and Heo et al. (US Pub. 2011/0310986) for addressing the limitation of the uplink transmission comprises of a MAC-CE, as noted above.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transmitting carrier selection information in an acknowledgement message) are not recited in the rejected claim(s).  Rather the claims require that carrier selection data is included in an uplink transmission, the uplink transmission comprises (i.e. includes or consists of) an acknowledgement or MAC-CE.  This only requires that an uplink transmission include carrier selection data and an acknowledgement, which can be read upon the combination of teachings with regards to uplink control information that includes a scheduling request [paragraph 0088], in which a list of carrier IDs associated with component carriers with reliable channel conditions determined by carrier quality information can be included in a scheduling request [paragraph 0089] as taught by Khandekar et al. (US Pub. 2010/0296389) in view of uplink control information comprising of acknowledgements/negative acknowledgements sent from a UE [paragraph 0275] as taught by Yi et al. (US Pub. 2020/0396760).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/WALLI Z BUTT/Examiner, Art Unit 2412